1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITY OF HOBBS,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,487

10 JEFFREY GALAVEZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 Don Maddox, District Judge

14 City of Hobbs
15 Gwen R. Gist, Staff Attorney
16 Hobbs, NM

17 for Appellee

18 Fredlund, Bryan & Castillo
19 W. Gilbert Bryan
20 Hobbs, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance

3 has been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.

6
7 ________________________________
8                                              MICHAEL E. VIGIL, Judge

9 WE CONCUR:


10 ________________________________
11 JAMES J. WECHSLER, Judge


12 ________________________________
13 JONATHAN B. SUTIN, Judge




                                           2